NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      DEC 22 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 HENRY LAGMAY,                                    No. 15-17068

                  Petitioner-Appellant,           D.C. No. 1:15-cv-00166-DKW-
                                                  RLP
   v.

 SHELLEY NOBRIGA,                                 MEMORANDUM*

                  Respondent-Appellee.

                   Appeal from the United States District Court
                             for the District of Hawaii
                  Derrick Kahala Watson, District Judge, Presiding

                           Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Henry Lagmay, a Hawaii state prisoner, appeals pro se from the district

court’s judgment dismissing for failure to comply with court orders his 42 U.S.C.

§§ 1983 and 1985 action alleging various constitutional violations. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion,


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992), and we affirm.

      Lagmay did not present any arguments in his opening brief suggesting that

the district court abused its discretion. Thus, Lagmay abandoned the appeal of the

district court’s judgments dismissing his action and denying his motion for

reconsideration. See Collins v. City of San Diego, 841 F.2d 337, 339 (9th Cir.

1988) (“It is well established in this Circuit that claims which are not addressed in

the appellant’s brief are deemed abandoned.”).

      Lagmay’s pending motions are denied.

      AFFIRMED.




                                          2                                    15-17068